DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 	Claims 1-2, 5, and 7-13 are pending with claims 2, 7 and 13 being previously withdrawn.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive. Applicant argues that changing the shape of the connector (Rogall 126) to have a Y-shape with three points of contact is not an obvious modification and may affect the ability to properly support and align the rotor and the hub (page 7). Applicant further argues that there is a continuous contact between the outer radial surface of the connector 126 and the support member 123 critical for Rogall’s friction fit connections (page 8). 
In response to applicant’s arguments, the Examiner respectfully disagrees. First, the Examiner notes that the connector (Rogall 126, Figs. 3-4) is located within the hub face plate (Rogall 116, Fig. 3-4), while another connector (126 within shell 106 in Fig. 1) is not relied upon in the rejection. The connector 126 of Figs. 3-4 is a stiffening structure on the inside of the hub face plate 116 adjacent to the bearing 122, and is not involved in a friction-fit connection of the bearing 122 on the inside of support member 123. Note that in the omission of the connector in Fig. 5, the support member (unlabeled which corresponds to 123) appears to be laterally mounted to the hub face plate 116, and in Fig. 3, the connector 126 is formed continuous with the end plate 116. Thus, the connector (126 of Figs. 3-4) does not form continuous contact between the outer radial surface of the connector 126 and the support member critical for Rogall’s friction fit connections. The proposed combination replaces the connector 126 of Rogall with a similarly shaped stiffener (Meesala 90, Fig. 4), and the Examiner maintains that the proposed combination is obvious and does not change the functionality of the connector (126 of Fig. 4).
Assuming arguendo, that the radial outer surface of the connector (126 of Fig. 4) directly contacts the support member (123), a person having ordinary skill in the art would have been able to provide the connector with three contact points to attach and to align the rotor and the hub. Note that the points of contact of connector in the envisioned combination can be tapered to increase contact area to enable attachment or alignment (see Meesala Fig. 4). Additionally, note that changes in shape and rearranging of parts of parts (such as arranging openings at a periphery instead of adjacent to the periphery) has been held as unpatentable and/or an obvious matter of design choice (see MPEP 2144.04 IV, VI). In this case, since the particular location of the openings does not have criticality, such a modification would be an obvious matter of design choice.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the stiffening structure has a Y-shaped connected to the hub body at three discrete points of contact”, however the specification is silent about the contact of the stiffening structure with the hub. As shown in Fig. 2, there are three bolts (146) which bolt the stiffening structure (plate 140) to the hub body (110) at bolting sections (see par. 53). First, the bolting sections of each component shown in Fig. 2 are not discrete points since they encompass areas with multiple bolts. Second, the specification does not describe the components being in contact with each other and a type of contact, only that loads are transferred. There could be intermediate mounting structures or multiple areas of contact. The lack of support in the specification and drawings consequently raises doubt as to possession of the claimed invention at the time of filing.
	Claims 5 and 8-12 fail to comply with the written description based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089).
In regards to claim 1, Rogall discloses a hub (104) for a wind turbine, comprising: 
a hub body (140 including 116, par. 19) having a first blade bearing flange (112), a second blade bearing flange (112), and a main bearing flange (123, par. 13), wherein a first portion (I) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, a second portion (II) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, the first portion facing the second portion across the main bearing flange (see annotated Figs. 2, 4 below); and 
a stiffening structure (126, Fig. 4) arranged within the hub body that stiffens the first portion and the second portion of the hub body, the stiffening structure being a solid plate including a single, centrally arranged opening (O), wherein the stiffening structure connects the first portion and the second portion (Fig. 4) and spans from the first portion to the second portion;
wherein the hub body is a one-piece hub body (par. 19, 116 is formed with 140 by welding, casting or forging, and can be formed integrally with hub 104);
wherein the hub body comprises a third blade bearing flange (112) and a third portion (III), the third portion being arranged adjacent to the main bearing flange (123) and between the first blade bearing flange (112) and the third blade bearing flange (112);
wherein the stiffening structure (126) has a Y-shape connected to the hub body at the first portion, the second portion and the third portion, and as a result of the Y-shape of the stiffening structure openings (128) are formed (Fig. 4).
Rogall does not disclose the stiffening structure is connected to the hub body at three discrete points of contact with the openings are adjacent to the stiffening structure, between the stiffening structure and the hub body.
Meesala discloses a stiffening structure (80, Fig. 4) is connected to the hub body at three discrete points of contact with openings adjacent to the stiffening structure (see 90), between the stiffening structure and the hub body (20).
Rogall discloses a stiffening structure with a Y-shape having openings, however do not disclose three discrete points of contact and the openings formed in between the stiffening structure and the hub. Meesala, which is also directed to a hub of a wind turbine with a Y-shaped stiffening structure, discloses an arrangement with the stiffening structure having the openings adjacent to the stiffening structure with three discrete points of contact, between the stiffening structure and the hub body which provides sufficient stiffness characteristics while further reducing the material and associated weight of the stiffening structure (Meesala par. 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the hub of Rogall by providing the stiffening structure connected to the hub body at three discrete points of contact, and the openings are adjacent to the stiffening structure, between the stiffening structure and the hub body, as taught by Meesala, to provide sufficient stiffness characteristics while further reducing the material and associated weight of the stiffening structure (Meesala par. 5)

    PNG
    media_image1.png
    520
    457
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rogall
Note that the envisioned combination would include the stiffener (connector 126) connected to the hub body with three discrete points of contact (at an intersection of regions I/II, at an intersection of regions II/III and at an intersection regions III/I) with the hub body (at 116) at the dotted lines shown in annotated Fig. 4. 
In regards to claim 5, the modified hub of Rogall comprises at least one of the first blade bearing flange (112), the second blade bearing flange (112), and the third blade bearing flange (112) is arranged between the first portion and the third portion (see annotated Rogall Fig. 4) and at least one other of the first blade bearing flange (112), the second blade bearing flange (112), and the third blade bearing flange (112) is arranged between the second portion and the third portion (see annotated Rogall Fig. 4).
In regards to claim 11, the modified hub of Rogall comprises a wind turbine (Rogall 100) comprising a hub (Rogall 104). 
In regards to claim 12, the modified hub of Rogall comprises the wind turbine is a direct drive wind turbine (Rogall par. 14).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089) and in further view of Munk-Hansen (US 2013/0302175).
	The modified hub of Rogall comprises stiffening structure with a centrally located opening, however does not disclose that the opening is a manhole.
Munk-Hansen discloses a hub with the centrally opening (central access opening 5) is a manhole (par. 38).
Rogall discloses a hub with a stiffener with a central opening, however does not disclose the centrally located opening is a manhole. Munk-Hansen, which is also directed to a hub of a wind turbine, discloses a manhole at the center of the hub which provides access to the central hub (par. 38). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hub of Rogall, by providing the centrally located opening is a manhole, as taught by Munk-Hansen, to enable access to the central hub (Munk-Hansen par. 38).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089), and in further view of Bech (US 2009/0289460).
	The modified hub of Rogall comprises the main bearing flange has a diameter, however does not disclose the diameter is at least two meters.
Bech ‘460 discloses a main bearing flange (14) has a diameter of at least two meters (par. 174).
Rogall discloses a hub with a main bearing flange associated with large diameter wind turbine blades (par. 16), however does not disclose the particular dimensions of the main bearing. Bech ‘460, which is also directed to a hub with a main bearing, discloses the main bearing flange with a diameter of at least two meters which is suitably sized for large wind turbine arrangements and larger bearing loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hub of Rogall, by providing the diameter is at least two meters, as taught by Bech ‘460, to support large wind turbine arrangements and large bearing loads.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Meesala (US 2013/0280089), and in further view of Bech (WO 2011/076796 A2).
	The modified hub of Rogall comprises the main bearing flange has a diameter, however does not disclose the hub body is made from cast iron.
Bech discloses the hub body is made from cast iron (Bech page 3, lines 12-16).
Rogall discloses a hub body with components of the hub formed by together (pars. 19-21), however does not disclose that the hub body made from cast iron. Bech, which is also directed to a hub of a wind turbine, discloses forming the hub body made from cast iron to integrally form the components together using a cast iron material which reduces the number of parts of the hub. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Rogall by making the hub body from cast iron, as taught by Bech, to integrally form the components of the hub together reducing the number of parts of the hub.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745      

/Christopher Verdier/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                          

11/16/2022